 1 OTTO O. LEE (SBN 173987)                 ROSEMARIE T. RING (SBN 110840)
   olee@iplg.com                            rose.ring@mto.com
 2 KEVIN VIAU (SBN 275556)                  CAROLYN HOECKER LUEDTKE
   kviau@iplg.com                           (SBN 207976)
 3
   LEILA N. SOCKOLOV (SBN 282946)           carolyn.luedtke@mto.com
 4 lsockolov@iplg.com                       AARON D. PENNEKAMP (SBN 290550)
   INTELLECTUAL PROPERTY LAW GROUP          aaron.pennekamp@mto.com
 5 LLP                                      MUNGER, TOLLES & OLSON LLP
   1871 The Alameda, Suite 250              560 Mission Street
 6 San Jose, California 95126               Twenty-Seventh Floor
   Telephone: (408) 286-8933                San Francisco, CA 94105-2907
 7
   Facsimile: (408) 286-8932                Tel.: (415) 512-4000 / Fax: (415) 644-6929
 8
   Attorneys for Defendants VERSACE 19.69   ZACHARY M. BRIERS (SBN 287984)
 9 ABBIGLIAMENTO SPORTIVO S.R.L. and        zachary.briers@mto.com
   THEOFANIS PAPADAS                        WILLIAM LARSEN (SBN 314091)
10                                          william.larsen@mto.com
11                                          MUNGER, TOLLES & OLSON LLP
                                            350 South Grand Avenue, Fiftieth Floor
12                                          Los Angeles, California 90071-1560
                                            Tel: (213) 683-9100 / Fax: (213) 683-4042
13
                                            Attorneys for Plaintiffs GIANNI VERSACE,
14                                          S.R.L. and VERSACE USA, INC.
15
                              UNITED STATES DISTRICT COURT
16
                NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
17

18
   GIANNI VERSACE, S.P.A. and VERSACE       Case No. 4:16-cv-03617-HSG (LB)
19 USA, Inc.
                                            STIPULATION FOR ENTRY OF
20              Plaintiffs,                 JUDGMENT AND [PROPOSED]
                                            JUDGMENT
21        vs.
                                            Judge: Hon. Haywood S. Gilliam, Jr.
22   VERSACE 19.69 ABBIGLIAMENTO
     SPORTIVO SRL; THEOFANIS PAPADAS;
23   VALERO ENTERPRISES, INC; SUSAN
     VALERO; V1969 BH LLC; BRILLIANCE
24   NEW YORK LLC; V1969 VERSACE SMO
     LLC; V1969 VERSACE HG LLC; AND
25   V1969 USA LLC,

26              Defendants.

27

28

                                                             Case No. 4:16-cv-03617-HSG (LB)
 1                            STIPULATION FOR ENTRY OF JUDGMENT
 2            WHEREAS, on June 27, 2016, Plaintiffs Gianni Versace S.R.L.1 and Versace USA, Inc.

 3 (collectively, “Versace”) filed this action against, inter alia, Defendants Theofanis Papadas and

 4 Versace 19.69 Abbigliamento Sportivo S.R.L. (collectively, “VAS”) asserting claims for, inter

 5 alia, trademark infringement, false designation of origin, trademark dilution, and unfair

 6 competition;

 7            WHEREAS, on July 24, 2018, the Court issued an Order granting Versace summary

 8 judgment on its claims against VAS for trademark infringement, false designation of origin,

 9 trademark dilution, and unfair competition, (ECF No. 261, “Summary Judgment Order”);

10            WHEREAS, the Summary Judgment Order also found that a permanent injunction was

11 warranted and, between October 2018 and November 2018, the Parties submitted briefing to the

12 Court regarding the terms of the permanent injunction, with each side proposing a draft of the

13 permanent injunction for the Court to consider;

14            WHEREAS, on January 2, 2019, the Court entered Versace’s proposed permanent

15 injunction against VAS (ECF No. 275, “Permanent Injunction”);

16            WHEREAS, a trial is currently scheduled to commence on May 13, 2019, for the Court to

17 determine the amount of money VAS owe to Versace in the form of infringer’s profits;

18            WHEREAS, on February 1, 2019, VAS filed a notice of appeal of the Summary Judgment

19 Order and the Permanent Injunction to the United States Court of Appeal for the Ninth Circuit,

20 which is captioned Gianni Versace, S.p.A., et al. v. Versace 19.69 Abbigliamento Sportivo S.R.L.,

21 et al., Case No. 19-15188 (“Appeal”);

22            WHEREAS, in order to avoid the risk, cost, and expense of the upcoming trial on

23 monetary relief, VAS agreed to dismiss the Appeal and be bound by the Summary Judgment

24 Order and Permanent Injunction, Versace agreed to release its claims for monetary recovery

25 against VAS set for trial on May 13, 2019, and the Parties agreed to stipulate to entry of the

26 attached [Proposed] Stipulated Judgment;

27   1
         Gianni Versace, S.P.A. recently changed its name to “Gianni Versace S.R.L.”
28

                                                     -2-                  Case No. 4:16-cv-03617-HSG (LB)
                                           [PROPOSED] JUDGMENT
 1          WHEREAS, the Parties have entered into a binding term sheet memorializing, inter alia,

 2 their agreement to enter judgment as set forth herein (“Agreement”).

 3          NOW THEREFORE, the Parties stipulate as follows:

 4          1.     The Court has jurisdiction to enter judgment in this action.

 5          2.     The Court already entered the Permanent Injunction, dated January 2, 2019, that

 6 remains in effect and is unchanged.

 7          3.     The Parties consent to the Court having continuing jurisdiction for purposes of

 8 enforcing the Parties’ Agreement, the Permanent Injunction and the Judgment, and the Parties

 9 irrevocably and fully waive and relinquish any argument that venue or jurisdiction by this Court is

10 improper or inconvenient.

11          4.     The Parties request that the Court enter the [Proposed] Judgment attached hereto.

12          5.     VAS irrevocably and fully waive notice of entry of the Judgment, and notice and

13 service of the entered Judgment, and understand and agree that violation of either the Judgment or

14 the Permanent Injunction will expose them to all penalties provided by law, including contempt of

15 Court.

16          6.     VAS irrevocably and fully waive any and all right to appeal the Summary

17 Judgment Order, the Permanent Injunction, and the Judgment.

18          IT IS SO STIPULATED.

19

20 DATED: April 12, 2019                       MUNGER, TOLLES & OLSON LLP

21                                             By:         /s/ Zachary M. Briers
22                                                  ZACHARY M. BRIERS
                                               Attorneys for Gianni Versace, S.R.L. and
23                                             Versace USA, Inc.

24
     DATED: April 12, 2019                     INTELLECTUAL PROPERTY LAW GROUP
25

26                                             By:         /s/ Otto O. Lee
                                                    Otto Lee
27                                             Attorneys for Defendants Theofanis Papadas and
                                               Versace 19.69 Abbigliamento Sportivo S.R.L.
28

                                                     -3-                  Case No. 4:16-cv-03617-HSG (LB)
                                          [PROPOSED] JUDGMENT
 1                        ATTESTATION OF CONCURRENCE IN FILING

 2          Pursuant to N.D. Cal. L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this
 3
     document has been obtained from counsel for GIANNI VERSACE, S.r.l. and VERSACE USA,
 4
     INC.
 5

 6 Dated: April 12, 2019                   By:     /s/ Otto O. Lee
                                                   Otto O. Lee, Esq.
 7
                                                   INTELLECTUAL PROPERTY LAW GROUP LLP
 8                                                 1871 The Alameda, Suite 250
                                                   San Jose, CA 95126
 9                                                 Telephone: 408-286-8933
                                                   Fax: 408-286-8932
10                                                 Attorneys for Defendant VERSACE 19.69
11                                                 ABBIGLIAMENTO SPORTIVO S.R.L., and
                                                   THEOFANIS PAPADAS
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -4-                   Case No. 4:16-cv-03617-HSG (LB)
                                           [PROPOSED] JUDGMENT
 1                                     [PROPOSED] JUDGMENT

 2          WHEREAS, on June 27, 2016, Plaintiffs Gianni Versace S.R.L. and Versace USA, Inc.
 3 (collectively, “Versace”) filed suit against, inter alia, Defendants Theofanis Papadas and Versace

 4 19.69 Abbigliamento Sportivo S.R.L. (collectively, “VAS”), asserting claims for, inter alia,

 5 trademark infringement, false designation of origin, trademark dilution, and unfair competition;

 6          WHEREAS, on July 24, 2018, the Court issued an Order granting Versace summary
 7 judgment on its claims against VAS for trademark infringement, false designation of origin,

 8 trademark dilution, and unfair competition, (ECF No. 261, “Summary Judgment Order”).

 9          WHEREAS, on January 2, 2019, the Court entered a Permanent Injunction against VAS
10 (ECF No. 275, “Permanent Injunction”);

11          WHEREAS, on February 1, 2019, VAS filed a notice of appeal of the Summary Judgment
12 Order and the Permanent Injunction to the United States Court of Appeal for the Ninth Circuit,

13 which is captioned Gianni Versace, S.p.A., et al. v. Versace 19.69 Abbigliamento Sportivo S.R.L.,

14 et al., Case No. 19-15188 (“Appeal”);

15          WHEREAS, in order to avoid the risk, cost, and expense of the upcoming trial on
16 monetary relief, VAS agreed to dismiss the Appeal and be bound by the Summary Judgment

17 Order and Permanent Injunction, Versace agreed to release its claims for monetary recovery

18 against VAS set for trial on May 13, 2019, and the Parties agreed to stipulate to entry of the this

19 Stipulated Judgment;

20          WHEREAS, the Parties have entered into a binding term sheet memorializing, inter alia,
21 their agreement to enter judgment as set forth herein (“Agreement”).

22          NOW THEREFORE, Pursuant to the Stipulation for Entry of Judgment filed concurrently
23 herewith, and for good cause shown, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

24 that:

25          1.      Judgment is entered in favor of Versace, and against VAS, for the reasons stated in
26 the Summary Judgment Order, with neither Party obtaining any damages or monetary award.

27          2.      VAS shall remain subject to the Permanent Injunction, which remains effective and
28 unchanged.

                                                                          Case No. 4:16-cv-03617-HSG (LB)
                                          [PROPOSED] JUDGMENT
 1         3.      The Parties shall bear their own attorneys’ fees and costs incurred in connection

 2 with this action.

 3         4.      This Court shall retain continuing jurisdiction over the Parties and the above-

 4 entitled action for purposes of:

 5                 a)     Enforcing this Stipulated Judgment;

 6                 b)     Enforcing the Permanent Injunction;

 7                 c)     Enforcing the Parties’ Agreement;

 8                 d)     Issuing any other judgment or order with respect to any other relief

 9 requested by the Parties; and

10                 e)     Modifying this Stipulated Judgment and Permanent Injunction as

11 appropriate.

12

13         IT IS ORDERED AND ADJUDGED.
14
     DATED: ___         April 15, 2019           By:
15                                                        Honorable Haywood S. Gilliam, Jr.
                                                          United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -2-                   Case No. 4:16-cv-03617-HSG (LB)
                                          [PROPOSED] JUDGMENT
